Per Curiam.
*1200We affirm appellant's Anders* appeal, but remand for correction of the community control and probation revocation order encompassing case numbers 15-CF-2870, 15-CF-3342, 16-CF-1391, and 16-CF-1397, to state, as set forth on the judgments and in the violation hearing transcript, that appellant admitted to and was found guilty of violating counts four through six of the affidavit of violation.
AFFIRMED and REMANDED with instructions.
B.L. THOMAS, C.J., and WOLF and RAY, JJ., concur.

Anders v. California , 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).